Citation Nr: 0504323	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-01 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran had active duty from May 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the veteran's claim of 
entitlement to service connection for hypertension.

Whole the case is pending at the Board the veteran submitted 
statements concerning his claim without a waiver of initial 
review by the RO.  However, these statements are cumulative 
in nature and a remand to the RO for review is not warranted.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

The hypertension, first clinically manifested many years 
after service, is not of service origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West. 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate this claim.  The veteran was provided with a 
copy of the rating decision dated October 2001, a February 
2002 statement of the case, a VCAA letter dated February 
2004, and a supplemental statement of the case dated August 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  She was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate her claim.  All available records identified 
have been obtained and associated with the claims folder.  

The appellant was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and was not 
specifically informed to furnish copies of any evidence in 
his possession as required by 38 C.F.R. § 3.159.  

The Board, however, finds that the appellant has not been 
prejudiced by these defects.  He was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual Background
 
The service medical records do not show any treatment, 
complaints, or diagnoses regarding hypertension.  The 
September 1968 induction examination report shows that the 
veteran's blood pressure reading was 120/88.  In September 
1970, the veteran was hospitalized for an evaluation 
regarding complaints of recurring blackouts.  At that time, 
the veteran's blood pressure reading was 130/80.  An 
electrocardiogram was within normal.  At the examination 
conducted prior to separation in December 1971, the veteran's 
blood pressure reading was 136/84.  The veteran's separation 
examination contained diagnoses of psychoneurosis, anxiety 
type, conversion reaction, hyperventilation syndrome 
secondary to chronic and acute anxiety, and hearing 
difficulties.                               

In May 1972 the veteran underwent VA evaluation for his 
blackout complaints.  The blood pressure reading was 132/80.  
An electrocardiogram (ECG) was considered normal.  A chest x-
ray was normal.  The diagnosis was episodes of altered 
consciousness (from records and history), with probability of 
situational factors.
 
A VA examination was conducted in January 1978.  The report 
of an ECG was considered normal.  The blood pressure reading 
was 110/78.  The diagnosis was anxiety neurosis.

Of record are private medical records showing treatment 
during 2000 and 2001.  On May 2000 the veteran's blood 
pressure was 146/90.  A June 2000 report shows a diagnosis of 
hypertension.  Subsequent VA records show treatment for 
various disorders to include hypertension.  A June 2001 
report contains a diagnosis of hypertension.  It was remarked 
that his Atenolol was to be increased.

In February 2004 the veteran submitted his prescriptions for 
dated on 2001 and 2003.

Analysis
 
Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).
 
Hypertension is defined as persistently high arterial blood 
pressure.  Various criteria have been suggested, ranging from 
140 millimeter of mercury (mm. Hg) systolic and 90-mm. Hg 
diastolic to as high as 200-mm. Hg systolic and 110-mm. Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).

In this regard, the service medical records reflect no 
complaint or finding pertaining to hypertension.  The first 
clinical evidence of hypertension was in 2000 many years 
after the veteran's discharge from service.  Additionally, 
there is no medical evidence on file, which relates his 
hypertension to the veteran's period of active duty.  
 
As no evidence has been presented to indicate that the 
veteran had hypertension in service or within a year 
thereafter, and no evidence has been presented to indicate 
that the veteran's present hypertension is related to service 
in any way, the Board finds that service connection for 
hypertension is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


